January 18, 1923. The opinion of the Court was delivered by
This is an appeal from a decree of his Honor, Judge DeVore, in the above case. The decree will be reported for a proper understanding of the case.
The appellants by five exceptions allege error. This Court has repeatedly held that it is incumbent on the appellant to show that the circuit decree is against the weight of the evidence. In the instant case the appellants have failed to do this, and all exceptions are overruled, and judgment affirmed.
MESSRS. JUSTICES MARION and FRASER concur.
MR. CHIEF JUSTICE GARY did not sit.